Certified Question of State Law, United States District Court, Northern District of Ohio, Eastern Division, No. 1:18-CV-00522. On review of preliminary memoranda. The court will answer the following questions: "Does [R.C.] 2307.60's creation of a civil cause of action for injuries based on a 'criminal act' require an underlying criminal conviction?" "Is a criminal conviction a condition precedent to a civil claim pursuant to [R.C.] 2921.03 ?"
Petitioners shall file their merit brief within 40 days, and the parties shall otherwise proceed in accordance with S.Ct.Prac.R. 9.07 and 16.02 through 16.04.